

116 S2427 IS: Women’s History and Nineteenth Amendment Centennial Quarter Dollar Coin Program Act
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2427IN THE SENATE OF THE UNITED STATESAugust 1, 2019Ms. Cortez Masto (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to mint and issue
			 quarter dollars in commemoration of the 19th Amendment to the Constitution
			 of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women’s History and Nineteenth Amendment Centennial Quarter Dollar Coin Program Act. 2.FindingsCongress finds the following:
 (1)The tireless and passionate efforts of the suffragists, their supporters, and other stakeholders contributed to the movement to grant and protect the right of all women to vote.
 (2)On August 26, 1920, after a long campaign by suffragists across the country, the Constitution of the United States was amended by means of the 19th Amendment, which granted women the right to vote.
 (3)On June 24, 1924, all Native Americans were granted citizenship and, by extension, the right to vote.
 (4)In 1948, the legal victories of Native American veterans granted protections for the right of all Native men and women to vote.
 (5)On June 27, 1952, the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) was enacted, which granted citizenship to all individuals of Asian descent and, by extension, the right to vote.
 (6)Enactment of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) on August 6, 1965, granted Black women protections to overcome the legal barriers that prevented many from exercising their right to vote even though all Blacks had been granted citizenship in 1868 with ratification of the 14th Amendment to the Constitution of the United States.
 (7)On August 6, 1975, the amendments to the reauthorization of the Voting Rights Act of 1965 removed language barriers to mitigate discrimination against Hispanic, Asian, and Native American voters.
 (8)Women’s history and the movement for women’s rights that the suffragists began extends beyond ratification of the 19th Amendment to the Constitution of the United States.
 (9)August 26, 2020, marks the centennial of the day that women were granted the right to vote in the United States.
			3.Issuance of coins commemorating the Nineteenth Amendment
 (a)Amendment to national sites quarter dollar programSection 5112(t) of title 31, United States Code, is amended— (1)in paragraph (1)(A), by striking Notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2) and inserting Subject to paragraph (8), and notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2);
 (2)by striking paragraph (7) and inserting the following:  (7)Period of issuanceSubject to paragraph (2), the program established under this subsection shall continue in effect until the earlier of—
 (A)the date on which a national site in each State has been honored; or (B)March 31, 2021.; and
 (3)by striking paragraph (8) and inserting the following:  (8)Designs starting on January 1, 2021 (A)Transition periodThe design of the quarter dollar during the period beginning on January 1, 2021, and ending on December 31, 2021, shall be as follows:
 (i)On January 1, 2021, the design shall be the final design of the national sites program established by this subsection.
 (ii)On a date selected by the Secretary that is not earlier than January 15, 2021, and not later than December 31, 2021, the design shall be the first design selected pursuant to the program established under subsection (x).
 (B)Design after end of programBeginning on August 1, 2021, the design of the quarter dollar shall be in accordance with subsection (x)..
 (b)Issuance of coins commemorating the Nineteenth AmendmentSection 5112 of title 31, United States Code, is amended by adding at the end the following:  (x)Redesign and issuance of quarter dollars commemorating the ratification of the Nineteenth Amendment (1)Redesign beginning in 2021Notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), quarter dollars issued during the period beginning on the date selected under subsection (t)(8)(A)(ii) and ending on the date described in paragraph (8) shall have designs on the reverse selected in accordance with this subsection.
						(2)Nineteenth Amendment quarter dollar design requirements
 (A)Flexibility with regard to placement of inscriptionsNotwithstanding subsection (d)(1), the Secretary may select a design for quarter dollars described in paragraph (1) in which—
 (i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of each such quarter dollar; and
 (ii)any inscription described in the third sentence of subsection (d)(1) or the designation of the value of the coin appears on the obverse side of each such quarter dollar.
 (B)Single prominent American womanNotwithstanding subsection (d)(1), the design on the reverse of each coin issued under this subsection shall—
 (i)be emblematic of the accomplishments and contributions of a prominent woman who was a resident of a State, the District of Columbia, or a territory;
 (ii)bear the name of the prominent woman selected under clause (i) and the State, District of Columbia, or territory; and
 (iii)bear other appropriate inscriptions. (3)Issuance of coins during each year (A)In generalThe designs for the quarter dollar coins issued during each year of the period described in paragraph (1) shall be emblematic of a maximum of 5 States, the District of Columbia, or territories.
 (B)Order of issuanceThe quarter dollar coins issued during each year of the period described in paragraph (1) shall be issued in alphabetical order of the area represented, starting with Alabama.
 (C)Number of each of coin designs in each yearThe Secretary shall prescribe the number of quarter dollars that shall be issued with each of the designs selected for each year.
							(4)Selection of design
 (A)In generalEach of the designs required under this subsection for quarter dollar coins shall— (i)be determined by the Secretary after—
 (I)submission of a recommendation from the chief executive of the applicable State, the District of Columbia, or territory being commemorated; and
 (II)consultation with the Commission of Fine Arts; (ii)be reviewed by the Citizens Coinage Advisory Committee; and
 (iii)honor or commemorate a woman who has made significant contributions to the lives of individuals of the applicable State, the District of Columbia, or territory.
 (B)Selection and approval processDesigns for quarter dollars may be submitted in accordance with the design selection and approval process developed by the Secretary.
 (C)ParticipationThe Secretary shall include in design development, to the greatest extent practicable, input by— (i)the chief executive of the applicable State, District of Columbia, or territory;
 (ii)artists from the States, the District of Columbia, and territories; (iii)engravers of the United States Mint;
 (iv)members of the general public from groups or organizations that are pursuing a mission focused on increasing the inclusion of women or improving the quality of life for women; and
 (v)women’s groups and organizations within the applicable State, the District of Columbia, or territory being commemorated that are pursuing a mission focused on increasing the inclusion of women or improving the quality of life for women.
 (D)StandardsBecause it is important that the coinage and currency of the United States bear dignified designs of which the citizens of the United States can be proud, the Secretary may not select any frivolous or inappropriate design for any coin minted under this subsection.
 (E)Prohibition on certain representationsThe design of any quarter dollar under this subsection may not include— (i)a head and shoulders portrait or bust of any person, living or dead;
 (ii)a portrait of a living person; or (iii)a depiction of an individual in a size such that the coin could be considered to be a 2-headed coin.
 (F)Release of designsNot later than August 31, 2020, the Secretary shall identify the first 5 women to be honored under this subsection.
 (5)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all coins minted under this subsection shall be considered to be numismatic items.
						(6)Issuance
 (A)Quality of coinsThe Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (4) in uncirculated and proof qualities as the Secretary determines to be appropriate.
 (B)Silver coinsNotwithstanding subsection (b), the Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (4) as the Secretary determines to be appropriate, with a content of not less than 90 percent silver.
 (7)Application in event of the admission of additional StateIf any additional State is admitted into the Union before the termination date described in paragraph (8), the Secretary may issue quarter dollar coins, in accordance with this subsection, with a design that is emblematic of such State during any 1 year of the period described in paragraph (1), in addition to the quarter dollar coins issued during that year in accordance with paragraph (3)(A).
 (8)Termination dateThe authority to issue quarter dollar coins under this subsection shall terminate on December 31 of the year in which the final State or territory has been commemorated with a design pursuant to paragraph (3).
 (9)Designs after end of programOn the first day of the year following the year of the date described in paragraph (8)— (A)the design on the obverse of the quarter dollar shall revert to the same design containing an image of President Washington in effect for the quarter dollar before the institution of the 50-State quarter dollar program; and
 (B)notwithstanding the fourth sentence of subsection (d)(1), the design on the reverse of the quarter dollar shall contain an image of General Washington crossing the Delaware River prior to the Battle of Trenton.
 (10)DefinitionsIn this subsection: (A)ResidentThe term resident, with respect to a State, the District of Columbia, or a territory, means that a woman resided in that State, the District of Columbia, or that territory for a period of not less than 1 consecutive year.
 (B)TerritoryThe term territory means the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
							(y)Silver bullion investment product
 (1)In generalThe Secretary shall strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that are exact duplicates of the quarter dollars issued under subsection (x), each of which shall—
 (A)have a diameter of 3.0 inches and weigh 5.0 ounces; (B)contain .999 fine silver;
 (C)have incused into the edge the fineness and weight of the bullion coin; (D)bear an inscription of the denomination of such coin, which shall be quarter dollar; and
 (E)not be minted or issued by the United States Mint as so-called fractional bullion coins or in any size other than the size described in subparagraph (A). (2)Availability for saleBullion coins minted under paragraph (1)—
 (A)shall become available for sale not earlier than the first day of the calendar year in which the circulating quarter dollar coins of which such bullion coins are a duplicate are issued; and
 (B)may only be available for sale during the year in which such circulating quarter dollar coins are issued..
			4.Collection and Recognition Program
 (a)In generalNot later than December 1, 2019, the Secretary of the Treasury (referred to in this section as the Secretary) shall initiate a program to promote the collection of, and recognition of the subjects of, the coins authorized under the amendments made by this Act.
 (b)Study requiredThe Secretary shall conduct a study on the progress of the program described in subsection (a). (c)ReportNot later than March 1, 2023, the Secretary shall submit to Congress a report on the results of the study conducted under subsection (b).